SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Eastern District of New York, and was submitted by plaintiff pro se and by counsel for defendant.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Block’s Memorandum and Order dated January 16, 2001. Neither the complaint nor the amended complaint alleged that plaintiff himself had suffered or was about to suffer injury in fact, which was necessary for plaintiff to have standing to challenge the regulation in question, see, e.g., Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). Plaintiff’s contention that he may maintain the present action in the absence of actual or imminent injury in fact to himself (see plaintiffs Affirmation of Opposing the Defendant’s Motion To Dismiss the Complain[t], dated August 15, 2000, ¶ 2(j) (because no demand is made for money damages, “the Plaintiff is not necessary [to] stay [sic ] any injury in this action”)) is erroneous. See generally Lujan v. Defenders of Wildlife, 504 U.S. at 560, 112 S.Ct. 2130; City of Los Angeles v. Lyons, 461 U.S. 95, 111, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983); Lee v. Board of Governors, 118 F.3d 905, 910 (2d Cir.1997).
We have considered all of plaintiffs contentions on this appeal and have found *61them to be without merit. The judgment of the district court is affirmed.